 In the Matter Of MARIETTA METAL PRODUCTS COMPANY, EMPLOYERandWALTER C. BARTMESS, PETITIONERandLOCAL 4040, UNITED STEEL-WORKERS OF AMERICA, CIO, UNIONCase No. 9-RD-28.-DecidedNovember 4, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearingare free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) ofthe Act.3.On August 1, 1947, the Union was designated as bargaining rep-resentative of the employees in the unit described below.On Sep-tember 19, 1947, the Employer and the Union executed a contractwhich became effective on September 22, 1947, and expired on August19, 1948.The Employer presently refuses to recognize the Union.:,We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :*Chairman Herzog and Members Houston and Murdock.3Section 9(c) (1) (A) (ii) of the Actprescribes alternative requisites to a petition fordecertification.One of those requisites is here present,since the Union has been certified.Matter of Reliable ToolCo., Inc., 79N. L.R. B. 1109.80 N. I. R. B., No. 32.141 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees of the Employer, ex-cluding office and clerical employees, professional employees, guards,.watchmen, and supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collecting bargaining,by Local 4040, United Steelworkers of America, CIO .22 Inasmuch as the Union is not in compliance with Section 9 (f), (g), and (h), we shaltcertify it if it wins the election,provided that at that time it is in compliance.Absentsuch compliance,the Board will only certify the arithmetical results of the election.